Title: To Alexander Hamilton from John Jay, 30 August 1798
From: Jay, John
To: Hamilton, Alexander



Albany 30th Augt. 1798
Dear Sir

I was this morning favd. with yours of the 27 Inst: I regret the circumstances which prevented our seeing each other when you was here. There are several Topics on which I wish to converse with you, & particularly respecting military arrangements at N York. The Riffle Corps & a few of the new Light Infantry Companies are established—there were Reasons, which I shall mention when we meet, which induced me to suspend a Decision relative to the others for the present. The Objections stated in the petitions are not in my Judgmt. conclusive—so soon as the Commissions advised by the Council are dispatched, I purpose to set out for New York. The Defence of the Port &ca. in my opinion should be under your Direction. The measures will be concerted between us. The Council will meet again before the Session, and all such new Corps as ought to be established will then without Difficulty be organized ultimately. I think with you on the subject of Resignations.
It is with me a question whether any Person convicted of Forgery ought to be pardoned at present, when offences of that kind abound. As yet I have not pardoned any convicts of that Description, except in cases where the convictions turned on a Ballance of Evidence, and where Guilt was probable but not certain. Mr. Murray has just been with me on this Subject. I shall take it into further Consideration, but fear the objections will prove insuperable. The young man’s father & Family are to be pitied; but the Power to pardon is a Trust, to be exercised on Principles of sound discretion, combining Policy Justice and Humanity. We will talk this matter over. I have an Idea of putting the Light Corps into a Regt. and making our friend Troup Col. of it.
I am Dr Sir   Yours sincerely

John Jay
Majr. Genl. Hamilton

